                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY-JR. DOMINICK,                              Case No. 19-mc-80292-KAW
                                   8                    Claimant,
                                                                                            ORDER DENYING PETITION FOR
                                   9             v.                                         DECLARATORY RELIEF,
                                                                                            ENFORCEMENT OF TRUSTS,
                                  10     DONALD J. TRUMP, et al.                            PROTECTION, AND FULL
                                                                                            ACCOUNTING
                                  11                    Defendants.
                                                                                            Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13          Claimant Anthony-Jr. Dominick has filed this “Petition for Declaratory Relief

                                  14   Enforcement of Trusts, Protection and Full Accounting.” (Dkt. No. 1 (“Petition”.) Claimant seeks

                                  15   relief against Defendants Donald J. Trump and Steven T. Mnuchin for being in breach of various

                                  16   fiduciary duties, and seeks protection, a full accounting of assets held in trust by Defendants for

                                  17   Claimant’s benefit, and any other relief due. (Petition ¶¶ 8-11, 15(a)-(c).)

                                  18          Having reviewed the petition, the Court finds Claimant has not stated a cognizable claim

                                  19   for relief, and DENIES the petition. The Clerk of the Court shall close the case.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 20, 2019
                                                                                             __________________________________
                                  22                                                         KANDIS A. WESTMORE
                                  23                                                         United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
